The plaintiffs in error have failed to cite any authority as a precedent on which this court may rely in adjudging and determining by such procedure that it is without jurisdiction to enforce the mandate of the United States Circuit Court of Appeals for the Eighth Circuit, and hold the same for naught. And, as it appears that after the mandate issues from this court to the district court of Pittsburg county on the mandate from the United States Circuit Court of Appeals for the Eighth Circuit the said plaintiffs in error have an adequate remedy to protect themselves, in the event the court had not jurisdiction of the subject-matter of said cause of action, by procuring an injunction, or by motion under section 4767, Wilson's Rev.  
Ann. St. 1903, to set same aside, so as to prevent the enforcing of such judgment on the ground that same is void for want of jurisdiction, we dismiss this motion without prejudice, so that the plaintiffs in error may renew their contention in the district court, there to be determined. *Page 373